Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(a) with reference to Application Number: JP2017-243885 filed on 12/20/2017.
		
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 7 should read “such that the rotational parameter of the fan decreases” in line 7 to correctly claiming the other scenario when the measured pressure is greater than the target pressure (Applicant’s PG Pub.’s [0069]).
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intake outlet" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected based on claim dependence.
Claims 3, 5, and 6 recite the limitation “the controller” in line 2. There is in sufficient antecedent basis for this limitation in the claim.
Claim 3, limitation “the controller” in “the command value is output as a signal from the controller” renders claim indefinite. It is unclear if “the controller” is intended to be same as previously recited “a processor configured to control the fan driver” in line 10 of claim 1. For examination purposes, the controller is being read the same as the processor. 
Claim 5, limitation “the controller is configured to…correct the command value” renders claim indefinite. It is unclear if “the controller” is intended to refer back to the previously recited “the processor is configured to: …correct the command value…” in lines 13-18 of claim 1. For examination purposes, “the controller” is being interpreted as same as the processor as previously claimed in claim 1.
Claims 7 and 8 are rejected based on the claim dependence.
Claim 6, limitation “the controller is configured to calculate a pressure difference…to correct the command value based on the pressure difference” is also being interpreted the same as in claim 5 for the similar reason as stated in claim 5 rejection above.
	 Claim 9 is rejected based on the claim dependence.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Publication 2015/0165146 hereinafter Bowman) in view of Richey (U.S. Publication 2008/0251079 hereinafter Richey).
Regarding claim 1, Bowman discloses a CPAP apparatus ([0170]: system in Figure 4 is a CPAP) comprising: 
a housing (Fig. 4, [0055]: flow generator/blower housing 103) comprising an intake inlet (Fig 4, [0055]: inlet 120) and an exhaust outlet (Fig. 4, [0055]: outlet 104); 
an air passage (Fig.5, [0054], [0055]: delivery conduit 107) comprising a first end (Fig, 5: the left end of the delivery conduit 107) connected to the exhaust outlet (Fig. 4: outlet 104); 
a fan (Fig. 4, [0055]: fan 116) configured to expel air ([0055]: as the fan 116 rotates, it draws ambient air in via the inlet 20 and then compressed by the fan to and expelled  through the outlet 104 to the delivery conduit to the mask 108) from a second end of the air passage (Fig. 4: the right end of the delivery conduit 107), the air flowing into the CPAP apparatus at the intake outlet (Fig. 4, [0055]: air is drawn in from intake inlet/inlet 120 which would also pass through the outlet side of the inlet 120 ); 
a fan driver (Fig.4,  [0055]: electric motor 118) configured to rotationally drive the fan ([0055]: electric motor 118 rotates the fan 116 during use) according to a rotational parameter ([0055]: by controlling the rotational speed of the fan 116, the pressure of the gas within the delivery conduit 107 may be controlled to provide the desired treatment pressure to the user 110); 
a processor (Fig. 4, [0056]: controller 200) configured to control the fan driver ([0056]: controller 200 may modulate or otherwise control a speed of the motor 118); and 
a flow rate sensor (Fig. 4, [0066], [00111]: breath parameter such as flow rate is measured by sensor/pneumotachometer 134) configured to measure an air flow rate between ([0059]: can be any places) the fan (Fig. 4: fan 116) and a second end of the air passage (Fig. 4: the right end of the delivery conduit 107), 
wherein the processor (Fig. 4: controller 200) is configured to: 
generate a command value corresponding to the rotational parameter of the fan at which a pressure of air expelled from the exhaust outlet is equal to a target pressure ([0058]: the pressure at the exhaust outlet is measured by pressure transducer 128; controller 200 compares pressure signal to a commanded pressure and, via a closed loop, modulate a commanded motor speed to maintain a desired pressure in the delivery tube).
Bowman does not explicitly disclose correcting the command value based on a measured flow rate obtained by the flow rate sensor.
However, Richey discloses an apparatus and a method for providing continuous positive airway pressure to a patient (title; [0063]) comprises a pressure sensor to detect the pressure of air being provided to the user and a flow rate sensor ([0060]: flow rate sensor sensing the rate of flow of air being provided to the user; [00]) and also teaching correcting the command value based on a measured flow rate obtained by the flow rate sensor ([0085]: selectively control operation of the blower motor assembly 210 based at least in part on the desired pressure and the first sensed characteristic; selectively control the blower motor assembly 210 to maintain a relatively constant positive pressure in the breathing gas flow path 210 wherein the first sensor may include a flow rate sensor; the first sensor may sense one or more patient physiological characteristic that may be indicative of respiration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bowman’s processor to correcting the command value based on a measured flow rate obtained by the flow rate sensor, as taught by Richey, as a well-known configuration for controlling CPAP to accommodate for change in flow rate.
Regarding claim 2, Bowman discloses the CPAP apparatus according to Claim 1, wherein the processor (Bowman’s [0056]: controller 200 may modulate or otherwise control a speed of the motor 118) is configured to generate the command value based on a pressure of air generated by rotationally driving the fan (Bowman’s [0055]: electric motor 118 rotates the fan 116 during use).
Regarding claim 3, Bowman as modified, discloses the CPAP apparatus according to Claim 1, wherein: the command value is output as a signal from the processor (see 112(b) claim rejection above; Bowman’s [0055], [0056]: by controlling the rotational speed of the fan, the pressure of the gas within the delivery conduit 107 may be controlled to provide a desired treatment pressure) and is input to the fan driver (Bowman’s [0056]: by using the controller 200 to control the speed of the motor 118 to drive fan 116), and the fan driver is configured to drive the fan at the rotational parameter based on the command value ([0055] and [0056]).
Regarding claim 4, Bowman as modified, discloses the CPAP apparatus according to Claim 1, further comprising: a pressure sensor (Bowman’s Fig. 4, [0058]: pressure transducer 128) configured to measure a pressure of air (Bowman’s [0058]: the pressure transducer can be disposed any locations to measure the pressure with the delivery conduit 107)  between the fan (Bowman’s Fig.4: fan 116) and the second end of the air passage (Bowman’ Figure 4: the right side of the delivery conduit 107), wherein the processor (Bowman’s [0058]: controller 200) is configured to correct the command value based on the measured pressure (Bowman’s [0058]:  the PAP controller 200 may compare the pressure signal to a commanded pressure and, via closed-loop control, modulate a commanded motor speed to the motor 118 via a command line 208 from the motor controller 206. As a result, the apparatus 100 may maintain a desired pressure in the delivery tube 106/mask 108 regardless of anticipated variations in flow).
Regarding claim 6, Bowman as modified, discloses the CPAP apparatus according to Claim 4, wherein the controller is configured to calculate a pressure difference between the measured pressure and the target pressure, and is 36configured to correct the command value based on the pressure difference ([0058]:  the PAP controller 200 may compare the pressure signal to a commanded pressure and, via closed-loop control, modulate a commanded motor speed to the motor 118 via a command line 208 from the motor controller 206. As a result, the apparatus 100 may maintain a desired pressure in the delivery tube 106/mask 108 regardless of anticipated variations in flow).
Regarding claim 9, Bowman as modified, discloses the CPAP apparatus according to Claim 6, wherein: 
when the measured pressure is less than the target pressure, the controller is configured to correct the command value such that the rotational parameter of the fan increases (Bowman’s [0058]: the PAP controller 200 may compare the pressure signal to a commanded pressure and, via closed-loop control, modulate a commanded motor speed to the motor 118 via a command line 208 from the motor controller 206. As a result, the apparatus 100 may maintain a desired pressure in the delivery tube 106/mask 108 regardless of anticipated variations in flow. Richey’s [0085]: the control unit 204 may include a closed loop control logic 42 (FIG. 1) in operative communication with the first sensor and the blower motor assembly 210 to selectively control operation of the blower motor assembly 210 based at least in part on the desired pressure and the first sensed characteristic. In a still another embodiment, the closed loop control logic 42 (FIG. 1) may selectively control the blower motor assembly 210 to maintain a relatively constant positive pressure in the breathing gas flow path 210 over a span of at least one user breathing cycle; It is an official notice that the processor’s controlling of increasing the fan’s rotational is when the measured pressure is lower is conventional in the art in view of Richey’s [0086] and Bowman’s [0058]), and 
when the measured pressure is greater than the target pressure, the controller is configured to correct the command value such that the rotational parameter of the fan decreases (see 112(b) claim rejection above; Bowman’s [0058]: the PAP controller 200 may compare the pressure signal to a commanded pressure and, via closed-loop control, modulate a commanded motor speed to the motor 118 via a command line 208 from the motor controller 206. As a result, the apparatus 100 may maintain a desired pressure in the delivery tube 106/mask 108 regardless of anticipated variations in flow. Richey’s [0085]: the control unit 204 may include a closed loop control logic 42 (FIG. 1) in operative communication with the first sensor and the blower motor assembly 210 to selectively control operation of the blower motor assembly 210 based at least in part on the desired pressure and the first sensed characteristic. In a still another embodiment, the closed loop control logic 42 (FIG. 1) may selectively control the blower motor assembly 210 to maintain a relatively constant positive pressure in the breathing gas flow path 210 over a span of at least one user breathing cycle; It is an official notice that the processor’s controlling of decreasing the fan’s rotational when the measured pressure is higher is conventional in the art in view of Richey’s [0086] and Bowman’s [0058])).
Regarding claim 10, Bowman as modified, discloses the CPAP apparatus according to Claim 1, wherein the target pressure is a constant value for exhalation and inhalation of a patient (Bowman’s [0047]: a constant pressure regardless of the flow rate).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman and Richey as applied to claim 1 above, and further in view of O’Connor et al. (U.S. Publication 2015/0265787 hereinafter O’ Connor).
Regarding claim 5, Bowman as modified, discloses the CPAP apparatus according to Claim 1.
Bowman as modified, does not explicitly disclose the processor is configured to calculate a change in a pressure of air delivered to the air passage based on a change in the measured air flow rate and is configured to correct the command value such that the pressure of air delivered to the air passage equals the target pressure.
However, O’Connor discloses an adaptive patient circuit compensation used in CPAP (title and [0019] [0020]) and also teaches the processor (see 112(b) claim rejection above; Fig.1 [0033]: processor 110 which includes modules 111-117) is configured to calculate a change in a pressure of air delivered to the air passage based on a change in the measured air flow rate ([0053]: estimate module 111 of the processor 110 configured to estimate the pressure drop/change based on a flow rate) and is configured to correct the command value such that the pressure of air delivered to the air passage equals the target pressure ([0053]: based on the feedback, adjusting  one or more therapy settings/operation of system 110; [0052]: control the pressure generator to adjust one of pressurized flow of breathable gas based on the target pressure and changes in the pressurized flow of breathable gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bowman’s processor to calculate a change in a pressure of air delivered to the air passage based on a change in the measured air flow rate and is configured to correct the command value such that the pressure of air delivered to the air passage equals the target pressure, as taught by O’Connor, as a well-known method of calculating pressure changes in CPAP art.
Regarding claim 7, Bowman as modified, discloses the CPAP apparatus according to Claim 5 further comprising: memory (as modified, processor 110 of O’Connor which includes modules 111-117 and the hardware (O’Connor [0033]) were incorporated; O’Connor’s [0033]:Fig.1, [0026] electric storage 130 is integrated with processor 110 ) configured to store information indicative of a relationship between a pressure of air and a flow rate of air generated by the fan ([0026]: record or store one or more (breathing) parameters and/or other parameters (as discussed elsewhere herein), pressure drop estimated at various moments, store software algorithms, information determined by processor 110, information received via user interface 120, and/or other information that enables system 100 to function properly).
Regarding claim 8, Bowman as modified, discloses the CPAP apparatus according to Claim 7, wherein: 
the stored information further relates the pressure of air and the flow rate of air generated by the fan to a corresponding rotational parameter (O’Connor’s [0026] and [0053]: estimate the pressure drop/change based on a flow rate; record or store one or more (breathing) parameters and/or other parameters (as discussed elsewhere herein), pressure drop estimated at various moments; Bowman’s ([0055]: by controlling the rotational speed of the fan 116, the pressure of the gas within the delivery conduit 107 may be controlled to provide the desired treatment pressure to the user 110), 
when the rotational parameter of the fan when the measured air flow rate is less than the rotational parameter of the fan stored in memory and related to the measured air flow rate at the target pressure (this limitation is interpreted as when there is a decrease in flow rate which is when the determined pressure is lower; O’Connor’s [0053]: estimate module 111 of the processor 110 configured to estimate the pressure drop/change based on a flow rate), the controller is configured to correct the command value such that the rotational parameter of the fan increases (O’Connor’s [0053]: based on the feedback, adjusting  one or more therapy settings/operation of system 110; [0052]: control the pressure generator to adjust one of pressurized flow of breathable gas based on the target pressure and changes in the pressurized flow of breathable gas; Bowman’s [0058]: the PAP controller 200 may compare the pressure signal to a commanded pressure and, via closed-loop control, modulate a commanded motor speed to the motor 118 via a command line 208 from the motor controller 206. As a result, the apparatus 100 may maintain a desired pressure in the delivery tube 106/mask 108 regardless of anticipated variations in flow. It is an official notice that the processor’s controlling of increasing the fan is when the flow rate is lower is conventional in the art in view of the prior art’s disclosure of maintaining pressure when there is a change in flow rate as a result of the user’s  breathing (Richey’s [0086], O’Connor [0039], Bowman’s [0058])), and 
when the rotational parameter of the fan when the measured air flow rate is greater than the rotational parameter of the fan stored in memory and related to the measured air flow rate at the target pressure, the controller is configured to correct the command value such that the rotational parameter of the fan decreases (O’Connor’s [0053]: based on the feedback, adjusting  one or more therapy settings/operation of system 110; [0052]: control the pressure generator to adjust one of pressurized flow of breathable gas based on the target pressure and changes in the pressurized flow of breathable gas; Bowman’s [0058]: the PAP controller 200 may compare the pressure signal to a commanded pressure and, via closed-loop control, modulate a commanded motor speed to the motor 118 via a command line 208 from the motor controller 206. As a result, the apparatus 100 may maintain a desired pressure in the delivery tube 106/mask 108 regardless of anticipated variations in flow. It is an official notice that the processor’s controlling of decreasing the fan is when the flow rate is higher is conventional in the art in view of the prior art’s disclosure of maintaining pressure when there is a change in flow rate as a result of the user’s  breathing (Richey’s [0086], O’Connor [0039], Bowman’s [0058])).
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure. 
Hill (2001/0035186) discloses triggering and cycling the pressure support system between the inspiratory and expiratory operating cycles, so that the appropriate PPAP relation is used in each cycle, is also accomplished by any conventional technique, such as by monitoring the sign (positive or negative) of the flow of gas at the patient's airway, monitoring the shape of a signal corresponding to such flow, or by comparing flow signal to another signal, such as a threshold valve ([0057]) and providing continuous positive airway pressure (CPAP) where a higher pressure is applied to the patient during inspiration than during expiration (0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785